Citation Nr: 1508605	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive retinopathy.

2.  Entitlement to an initial rating in excess of 10 percent, for posttraumatic stress disorder (PTSD), prior to March 14, 2013, 

3.  Entitlement to an initial rating, in excess of 70 percent, for PTSD, from March 14, 2013.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for cerebrovascular accident.

7.  Entitlement to benefits for a child of Vietnam born with birth defect (prior to his death on September [redacted], 2011).

8.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities, prior to February 17, 2010.

9.  Entitlement to a TDIU due to service-connected disabilities from February 17, 2010 to March 13, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, May 2009 and April 2014, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the Veteran was granted a 70 percent rating for PTSD in an April 2014 rating decision, as less than the maximum available benefit for a schedular PTSD rating was awarded, the issue has been properly returned to the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993). Consequently, the Board will address whether a rating in excess of 10 percent is warranted prior to March 14, 2013, and whether a rating in excess of 70 percent is warranted from March 14, 2013.

A review of the Virtual VA paperless claims processing system was conducted.
The issues of entitlement to service connection for a cerebrovascular accident and entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities on a schedular basis, prior to February 17, 2012 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertensive retinopathy is productive of distant and near visual acuity which is, at worst, correctable to 20/40 bilaterally.  The Veteran does not have a visual field defect or a condition that may result in visual field defect.

2.  The evidence of record shows that the Vetearn's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, prior to February 17, 2010.

3.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe depression, severe sleep disturbance with nightmares, anxiety, intrusive thoughts, hypervigilance, impaired abstract thinking, and inability to maintain effective relationships in some instances from February 17, 2010 to March 13, 2013.  

4.  The evidence of record shows that the Veteran's PTSD has been productive of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; and persistent danger of hurting self or others from March 14, 2013.  

5.  The more probative evidence fails to demonstrate that the Veteran has tuberculosis that is related to his active duty service.

6.  The more probative evidence fails to demonstrate that the Veteran has hepatitis that is related to his active duty service.

7.  The Veteran served in the Republic of Vietnam during the Vietnam Era; however, there is no evidence that the Veteran's son had spina bifida and the Veteran's son is not the appellant.

8.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertensive retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31 (2014); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Code 6069 (2007).

2.  The criteria for an increased rating of 30 percent, but no greater, for PTSD have been met prior to February 17, 2010.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have been met, from February 17, 2010 to March 13, 2013.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an increased rating of 100 percent for PTSD have been met from March 14, 2013.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for the establishment of service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

6.  The criteria for the establishment of service connection for hepatitis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

7.  The criteria for VA compensation benefits for birth defects of a child born to a Veteran have not been met.  38 U.S.C.A. §§ 1802, 1805, 1812, 1815 (West 2002); 38 C.F.R. § 3.814, 3.815 (2014).

8.  The criteria for a TDIU are approximated from February 17, 2010, to March 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After each of the claims was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  With regard to the Veteran's claims for hypertensive retinopathy and PTSD, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners"  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  Hypertensive Retinopathy

The Veteran has appealed the denial of a compensable disability rating for his hypertensive retinopathy.  He contends that his vision has worsened and that a higher evaluation is warranted.  After review of the evidence, the Board finds against the claim for a compensable rating for hypertensive retinopathy.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy, and the Veteran's service-connected disability was evaluated pursuant to Diagnostic Code 6069.  As such, the record reflects it was evaluated based upon impairment of visual acuity.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.
A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70. Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.
Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).

The Veteran was afforded a VA examination in May 2008.  The examiner noted upon examination that the Veteran's corrected visual acuity for both near and distant vision was 20/20 in both eyes.  The Veteran's tonometric pressure was 13 in both eyes.  The Veteran's confrontation visual fields, extraocular movements, and pupillary examination were normal.  The Veteran has a vascular abnormality along his inferior temporal arcade in his right eye that looks like a small cross.  The Veteran also had mild arteriovenous nicking as well as mild arteriolar narrowing in both eyes related to his hypertension.  Finally the examiner noted that the Veteran had mild arteriovenous nicking and mild arteriolar narrowing consistent with long term hypertension and a mild level of hypertensive retinopathy that did not impair his vision.  

The Veteran was afforded another VA examination in March 2013.  The Veteran was diagnosed with hypertensive retinopathy, dry eyes, and cataracts.  The Veteran reported stabbing pain in his left eye more than his right and that his eyes tear a lot.  He further reported that his eyes felt gritty at times.  Upon examination it was noted the Veteran had corrected distance and near vision to 20/40 or better in both eyes.  The Veteran's pupils were round and reactive to light.  There was no pupillary defect.  There was no evidence that the Veteran had anatomical loss, only light perception, extremely poor vision, or blindness of either eye.  There was no evidence of an astigmatism or diplopia.  The Veteran's tonometric pressure in both eyes was 12.  There was no evidence that the Veteran had a visual field defect.  The Veteran did not have any incapacitating episodes in the previous year.  Finally, the examiner noted that the Veteran had mild hypertensive retinopathy that was not causing any visual impairment.  

In light of the evidence above, the Board finds against a compensable rating for hypertensive retinopathy.  The Veteran argues that his vision has worsened.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent evaluation is warranted and no more.  In this regard, we note that the examination in May 2008 found that the corrected near and distant visual acuity of both eyes was 20/20.  The Veteran's most recent examination in March 2013 revealed corrected near and distance vision 20/40 or better in both eyes.  These findings provided the Veteran's worse corrected visual acuity and warrant a 0 percent rating.

The Board further finds that the record does not reflect the Veteran's service-connected hypertensive retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field.  Both the May 2008 and March 2013 VA examination stated that the Veteran did not have a visual field defect (or a condition that may result in visual field defect).  Also, the March 2013 VA examination noted that the Veteran did not have diplopia.  A thorough review of the other evidence of record does not indicate impairment of visual field for either eye at any time during the appeal.  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria (as in effect prior to December 10, 2008) for a compensable rating for his service-connected hypertensive retinopathy.

The Board also notes that even if it were to evaluate the case based upon the current version of Diagnostic Code 6006 for retinopathy or maculopathy, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation.  See 38 C.F.R. 
§ 4.79 (2014).  The Veteran's service-connected hypertensive retinopathy has already been evaluated based upon impairment of visual acuity, and the current criteria still provides that a noncompensable rating is to be assigned when both eyes are correctable to 20/40 or better distance.  Id.  Further, the March 2013 VA examiner stated that the Veteran did not have incapacitating episodes as defined by VA regulations, nor is such indicated by the other evidence of record.

The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for the Veteran's service-connected hypertensive retinopathy.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. PTSD

The Veteran's PTSD is currently evaluated as 10 percent disabling prior to March 14, 2013 and 70 percent disabling from March 14, 2013, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2014).  

Under Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id. 

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).
In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD warrants a 30 percent rating prior to February 17, 2010, and a 70 percent rating from February 17, 2010, to March 13, 2013, and a 100 percent rating from March 14, 2013.  The evidence shows that prior to February 17, 2010, the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with evidence of some meaningful interpersonal relationships and only occasional depression and sadness.  The Veteran's PTSD, from February 17, 2010 to March 13, 2013, causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, some impulse control problems, few social contacts, sleep problems resulting from nightmares, and an inability to establish and maintain effective relationships.  The Veteran's PTSD caused total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), from March14, 2013.  38 C.F.R. § 4.130, DC 9411.

Prior to February 17, 2010

Regarding occupational impairment, the February 2009 VA examination noted that after retiring from the military, the Veteran had worked in domestic law enforcement and then subsequently in international law enforcement leading a group of police officers in Fallujah.  The Veteran stated at the time of the examination that he was taking a break from working.  He noted that while working as a police officer he had been reprimanded for discharging his weapon at a fleeing suspect and that he had various confrontations with criminals.  Despite this, he stated that he had been very successful both in the military and post-separation from the military.   

With respect to social impairment, the February 2009 VA examination noted that the Veteran had been married and divorced twice.  The Veteran reported that he had six children.  He reported that he did not get along with the family members that lived close, but he had a good relationship with his children and grandchildren.  He stated that he did not have an active social life although he was dating someone at that time. 

The February 2009 VA examination noted that the Veteran had sleep problems as a result of nightmares.  He further noted that his nightmares were sometimes real enough that he woke up more than once and found himself attempting to attack his wife.  The Veteran noted that he had anger problems and mood swings.  The Veteran reported that while he had some problems with depression and sadness, he believed his sadness was within normal limits.  At the examination the Veteran appeared to be a good conversationalist with no evidence of anxiety or depression.  There was no evidence of impairment of judgment, reason, or concentration.  The Veteran noted he had no thoughts of suicide or homicide.  There was no evidence of delusions.  The examiner determined that the Veteran's PTSD was mild.  

This medical evidence is also supported by the Veteran's GAF scores of 72, which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds the Veteran's symptoms of his PTSD do not warrant higher than a 30 percent disability evaluation prior to February 17, 2010.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher, 50 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  While the Board notes the Veteran's statements that he had mood swings, he also stated that he did not believe he was sad or depressed more than was normal.  Id.

There was also no evidence that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or that the Veteran had total occupational and social impairment.  While the Veteran did have anger issues, there was no evidence that he had impaired impulse control with periods of violence.  The Veteran did report that he had some problems with confrontations regarding criminals he dealt with as a police officer, but there were no reported incidents of unprovoked lack of impulse control that led to violence.  There was no evidence of obsessional rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There was no evidence of impairement of thought, communication, or speech.  The Veteran did not have delusions or hallucinations.  Finally, there was no evidence of suicidal or homicidal ideation.  Therefore the Veteran is not entitled to a 70 or 100 percent disability rating for his PTSD prior to February 17, 2010.  Id. 

With regard to social and occupational impairment, there was no evidence that the Veteran had social impairment as he stated that he got along with his children and grandchildren and he was dating someone at the time.  Additionally, the Board notes that while the Veteran was not working at the time of the examination, he stated that he was merely taking a break from work and had intended to work again with international law enforcement.  

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with greater than a 30 percent rating prior to February 17, 2010.

From February 17, 2010 to March 13, 2013

Regarding occupational impairment, the February 2010 VA examination noted that the Veteran stated that while working as a police officer he was reprimanded more than once for firing his weapon at a fleeing suspect.  He stated that these incidents and other incidents involving anger were why he had to retire from the police force and why he could no longer work, even in international law enforcement.  The Veteran had previously stated that he intended to return to work but now noted that he would not be able to control his anger issues if he did return to work.
With respect to social impairment, the February 2010 VA examination noted that the Veteran had been married and divorced twice.  He reported no real relationships and stated that he did not often go out or socialize with anybody.  

The February 2010 VA examination noted that the Veteran was articulate and commanding but also appeared depressed and anxious.  He reported sleep problems and dreaming about death.  He stated that he cried a lot when he thought of his previous experiences.  The Veteran reported that he had attempted suicide once and had thoughts of homicide with regard to authoritative figures; there was evidence of problems with impulse control.  There was no evidence of obsessional rituals, impaired memory, or panic attacks.  His speech and cognitive abilities were good.  

The examiner provided the Veteran a GAF score of 68, which indicates more mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  In this regard, the examiner noted that he thought the Veteran engaged in hyperbole in some instances, but then stated that the Veteran still clearly had moderate to moderately severe PTSD.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms warranted a 70 percent disability evaluation from February 17, 2010 to March 13, 2013.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The February 2010 VA examiner stated the Veteran displayed some moderate to moderate severe symptoms and that anything beyond that appeared to be hyperbole.  While the Veteran did not appear to have much of a social life at the time, it appeared that was the result of him not going out and interacting with people.  The evidence of record does not establish that the Veteran has total social impairment from his PTSD.  The Veteran indicated that he had stopped working as a police officer as a result of his anger problems.  The record did not, however, indicate that he was totally occupationally impaired. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with greater than a 70 percent rating from February 17, 2010, to March 13, 2013.

From March 14, 2013

Regarding occupational impairment, the Veteran reported having had to retire from working as a police officer because of inappropriate confrontations with criminals and discharging his weapon at a fleeing suspect before, however, he stated at a March 2013 VA examination that his anger issues had put him in a position to either leave law enforcement or be prosecuted for his behavior.  He indicated that he could not control his anger and could therefore no longer work in any type of law enforcement.  

With respect to social impairment, in the March 2013 VA examination the Veteran noted that he had few social contacts because of frequent conflicts with others.  He reported no friends and few acquiantances.  He noted that one of his sons died in 2011 and that he had thoughts of suicide following his son's death.  The Veteran noted he still had six of his eight children living, some of which he was completely alienated from.  He noted that even the children he still got along with did not interact with him much because they were afraid he would make a scene.  Finally, he noted that he had lost his girlfriend because she could no longer tolerate the Veteran's anger issues.

The March 2013 VA examination noted that the Veteran anxious, hypervigilant, and suspicious.  He reported that he mostly stayed at home because he was afraid of his reaction to others.  He reported nightmares, intrusive memories, and survivor's guilt.  The examiner noted that the Veteran was depressed and self critical.  The Veteran reported that when he got angry he threw things in his home and had even fired bullets in his house.  He noted he had destroyed several televisions.  The Veteran was irritable and had angry outbursts.  He reported difficulty concentrating, but was simultaneously super alert.  

The March 2013 VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity with symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss with impairment of short and long term memory, impaired judgment, impaired abstract thinking, gross impairment in thought process, disturbances in motivation and mood, difficulty adapting to stressful situations, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, and speech that was illogical, obscure or irrelevant.

This medical evidence is also supported by the Veteran's GAF score of 45 which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused total occupational and social impairment.  The Board finds the Veteran's symptoms warranted a 100 percent disability evaluation from March 14, 2013.  38 C.F.R. § 4.130, DC 9411.

The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him increased ratings.  Ultimately, the opinions and observations of the Veteran, however, do not meet the burden for consideration of a higher rating imposed by the rating criteria under 38 C.F.R. 
§ 4.130 with respect to determining the severity of his service-connected PTSD.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of Title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission"). 

Based on the foregoing, the Board finds that the with consideration of the benefit of the doubt, the evidence is in favor of the assignment of a disability rating of 30 percent prior to February 17, 2010, a rating of 70 percent from February 17, 2010 to March 13, 2013, and a 100 percent rating from March 14, 2013.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities. There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted, especially when also realizing that a TDIU was granted from March 14, 2013, by the RO in an April 2014 rating decision and the issue of a TDIU prior to March 14, 2013, is further discussed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  Service Connection

The Veteran seeks service connection for tuberculosis and hepatitis.  The Veteran contends that his tuberculosis is the result of exposure to someone with tuberculosis during active duty service and his hepatitis is related to hepatitis the Veteran had during active duty service.  There is no competent, probative evidence linking his claimed disorders to military service and the claims will be denied.  38 C.F.R. 
§ 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

A.  Tuberculosis

The Veteran contends that he was exposed to tuberculosis during active duty service.  Service treatment records indicated that the Veteran reported having lived with someone with tuberculosis on his May 1984 report of medical history.  There is no other indication in his service treatment records that he was ever treated for tuberculosis, indeed, his June 1990 exit examination fails to mention tuberculosis.  

In a February 2010 VA examination the Veteran stated that he was exposed to tuberculosis three times in his life and put into quarantine once for it in service.  The Veteran denied having any cough, hemoptysis, or night sweats.  The Veteran had a stable weight.  He was unsure if he had ever been treated for tuberculosis and he took no current medication.  The examiner determined that there was no clinically objective evidence that the Veteran had tuberculosis, had ever been exposed to tuberculosis, or had any residuals of tuberculosis.  

In this instance, the evidence fails to demonstrate the Veteran has been diagnosed with tuberculosis.  As such the Board finds that the Veteran does not have a current disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The February 2010 VA examination reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that diagnosing tuberculosis is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has tuberculosis that is related to his active duty service.

The February 2010 VA examiner's opinion regarding the diagnosis and potential etiology of the Veteran's claimed tuberculosis is the most probative medical evidence addressing whether the Veteran has tuberculosis that could be linked to his active duty service, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the diagnosis and etiology of the Veteran's claimed disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for tuberculosis must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Hepatitis

The Veteran contends that he has hepatitis that is related to the hepatitis he had during active duty service.  The Veteran's service treatment records indicated that he was exposed to a cook who had infectious hepatitis in August 1970 and was given gamma globulin as a chemoprophlaxis.  In September 1972 the Veteran was diagnosed with infectious hepatitis.  The Veteran denied drug use or contact with anyone with hepatitis, but noted that he had raw squid and fish during a recent visit to Okinawa.  A November 1972 service treatment record indicated that the Veteran was positive for hepatitis.  The Veteran's June 1990 exit examination noted hepatitis by history.  

An April 2008 VA examination noted that the Veteran had been diagnosed with hepatitis in the 1970s but that there was no evidence of symptomatology or hospitalization since that time.  Upon examination there was no evidence of liver issues or jaundice.  The Veteran did not take medications for hepatitis.  The Veteran had recently gained 20 pounds and had no functional limitations.  The examiner diagnosed the Veteran with status post Hepatitis B with no residuals.  

In the February 2010 VA examination it was again noted that the Veteran had hepatitis in service, but that there had been no treatment since that time.  The Veteran denied fatigue and jaundice.  The Veteran reported that he had stable weight and took no medications for hepatitis.  The examiner determined that there were no clinically objective findings for hepatitis B.  The examiner then noted that the Veteran was diagnosed with hepatitis positive HAA, which meant hepatitis A.  The examiner then noted that the Veteran never had hepatitis B, he was rather, exposed to and had hepatitis A while in service, but there were currently no residuals of hepatitis A.
In this instance, the evidence fails to demonstrate that he has hepatitis or any residuals.  As such the Board finds that the Veteran does not have a current disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability). 

While the Board notes that there is some discrepancy as to whether the Veteran had Hepatitis A or Hepatitis B in service, the Board finds that the February 2010 VA examiner's opinion to be the most probative with regard to the Veteran's current diagnosis and etiology.  The February 2010 VA examiner noted that the while the Veteran was diagnosed with and treated for hepatitis in service, the indication that the Veteran was diagnosed with positive HAA meant that the Veteran had hepatitis A.  Hepatitis A is not chronic.  The Veteran has had no associated symptomatology since his active duty service and there is no indication that the Veteran currently has any residuals of hepatitis.  

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The February 2010 VA examination reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that diagnosing residuals of hepatitis is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has hepatitis that is related to his active duty service.

As noted above, the February 2010 VA examiner's opinion regarding the diagnosis and potential etiology of the Veteran's claimed hepatitis is the most probative medical evidence addressing whether the Veteran has hepatitis that could be linked to his active duty service, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the diagnosis and etiology of the Veteran's claimed disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for hepatitis must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Birth Defect

The Veteran contends that prior to his death in September 2011, his son had a birth defect that was a result of the Veteran's service in Vietnam.  A December 2008 letter from Port Royal Pediatrics noted that the Veteran's son had osteogenesis imperfect, type III.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. 
§§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.
In the instant case, the Veteran is not able to file this claim on behalf of his son, as the claim needed to be filed by his son.  38 C.F.R. §§ 3.814(c)(3).  Moreover, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  There is no evidence of record showing or suggesting that the Veteran's child had spina bifida.  There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam; therefore, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  Thus, the Board must find that the claim for VA compensation for birth defects of a child born to a Vietnam Veteran must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. 426.

IV.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, prior to March 14, 2013, the Board observes that given the grant of an increased rating for PTSD from February 17, 2010 to March 13, 2013, in this decision, the Veteran is service-connected, from February 17, 2010, for PTSD evaluated as 70 percent disabling, diabetes mellitus, type II evaluated as 20 percent disabling, osteoarthritis, left shoulder evaluated as 20 percent disabling, arthritis of the right shoulder evaluated as 10 percent disabling, diabetic peripheral neuropathy of the left upper extremity evaluated as 10 percent disabling, arthritis of the right elbow evaluated as 10 percent disabling, hypertension evaluated as 10 percent disabling, hemorrhoids evaluated as 10 percent disabling, and hypertensive retinopathy evaluated as noncompensable; with a combined rating of 90 percent.  The assigned combined evaluation of 90 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a). Thus, the Veteran is eligible to receive TDIU benefits from February 17, 2010 to March 13, 2013.

Prior to February 17, 2010, the assigned combined evaluation of the Veteran's service-connected disabilities is 60 percent and therefore does not meet the criteria for schedular consideration of TDIU.  The issue of entitlement to TDIU due to service-connected disabilities on a schedular basis, prior to February 17, 2010, is addressed in the Remand portion below.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The Veteran was afforded a VA general medical examination in January 2012 which noted that the Veteran was unable to secure and maintain substantially gainful employment as a result of his service-connected upper extremity impairments to include bilateral shoulder, right elbow, diabetic neuropathy, and carpal tunnel syndrome.  The examiner noted that the pain, limitation of motion and weakness of his upper extremities made him unemployable.  Additionally, it was noted in that examination that the Veteran's hypertension caused him to get light headed and dizzy at least once a week as his hypertension was not well controlled.  A March 2012 VA examination noted that the Veteran's service-connected hemorrhoidal condition rendered him unable to secure and maintain substantially gainful employment as his most recent type of employment (international police) would require him to be physically active and carry heavy gear around his waist, as well as have little control over his diet which would likely cause hemorrhoid flare-ups.  Finally, the evidence of record indicated that the Veteran's PTSD was productive of occupational and social impairment in most areas with an inability to control his anger making it difficult for him to get along with other people as well as his concentration issues.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation from February 17, 2010.  

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted, from February 17, 2010 to March 13, 2012.  38 C.F.R. § 4.16 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU from February 17, 2010 to March 13, 2013.


ORDER

An initial compensable rating for hypertensive retinopathy is denied.
An initial rating of 30 percent, but no greater, for PTSD, prior to February 17, 2010 is granted. 

An initial rating of 70 percent, but no greater, for PTSD, from February 17, 2010, to March 13, 2013, is granted.

An initial rating of 100 percent for PTSD from March 14, 2013, is granted.

Service connection for tuberculosis, is denied.

Service connection for hepatitis is denied.

Benefits for a child of Vietnam born with birth defect (prior to his death on September [redacted], 2011), is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits, from February 17, 2010, to March 13, 2013.


REMAND

The Veteran contends that he had cerebrovascular accident (CVA) as a result of his service-connected hypertension.  Various treatment records note a CVA by history and hypertension that is not well controlled.  In the February 2010 VA examination it was noted that the Veteran claimed to have had a stroke in 2005.  The examiner noted that the Veteran had essential hypertension which was being treated with multiple medications and that the the Veteran was status post one cerebrovascular accident with no residuals that was as least as likely as not related to essential hypertension that was uncontrolled at the time.  Subsequently, the examiner stated that he could not opine without resorting to mere speculation that the Veteran did in fact have a CVA in the past and therefore could not opine as to whether it was related to the Veteran's service-connected hypertension.  The examiner noted that there was no physical evidence that the Veteran had a CVA and no documentation, just the Veteran's contentions and various mentions of a CVA by history in treatment records.  

Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Unfortunately, the Board finds that the February 2010 VA examination, to include the opinion, is inadequate because the examiner's was unable to provide an opinion without speculation.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore in compliance with Barr, this issue must be remanded to the AOJ for the purpose of obtaining a new VA examination that provides a clear etiological opinion, and a thorough rationale for the provided opinion.

With regard to the issue of a TDIU, Prior to February 17, 2010, the record indicates that the Veteran is unable to work and the assigned combined evaluation of the Veteran's service-connected disabilities is 60 percent and therefore does not meet the criteria for schedular consideration of TDIU; however, where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  In this instance the Veteran worked as a police officer prior to retiring.  Therefore, should the Veteran fail to meet the schedular requirements for a TDIU following the adjudication of the above noted claims, the Veteran's claim for a TDIU should be submitted to the Director of Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he submit any available private treatment records and  provide information of any private physician from which he has received treatment regarding his cerebrovascular accident on a VA Form 21-4142 authorization and consent to release information form.  All documents obtained should be associated with the veteran's claims file.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's claimed cerebrovascular accident (CVA) and whether this disability began during active service or was related to or caused by the Veteran's service-connected hypertension.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's contentions that he had a stroke in 2005, treatment records that note a stroke by history, and treatment records that note the Veteran's uncontrolled hypertension.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's CVA had its onset in service or is otherwise related to service, to include as secondary to his service-connected hypertension. 

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Then, after ensuring any other necessary development has been completed, adjudicate the claim of entitlement to a TDIU.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.readjudicate the Veteran's claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


